     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.563 Page 1 of 6



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    BERNICE RATCLIFFE,                            Case No.: 19-cv-1688-WQH-MDD
11                                     Plaintiff,
                                                    ORDER ON JOINT MOTION FOR
12    v.                                            DETERMINATION OF
                                                    DISCOVERY DISPUTE
13    APEX SYSTEMS, LLC,
                                                    REGARDING DEFENDANT'S
14                                 Defendants.      RESPONSES TO PLAINTIFF'S
                                                    REQUESTS FOR PRODUCTION
15
16                                                  [ECF No. 36]
17
18
19
              Before the Court is the Joint Motion of the parties for determination of
20
      a discovery dispute filed on May 14, 2020. (ECF No. 36). The Joint Motion
21
      presents Plaintiff’s motion to compel further responses to certain Requests
22
      for Production of documents served upon Defendant.
23
              At the outset, the statement of “Preliminary Matters” supplied by
24
      counsel for Plaintiff is offensive to the Court. (ECF No. 36-1 at 4).1
25
26
27    1   The Court will refer to pagination supplied by CM/ECF rather than original page

                                                    1
                                                                             19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.564 Page 2 of 6



1     Disparaging opposing counsel is always inappropriate. Future outbursts will
2     be met with sanctions.
3          This is a putative class action in which Plaintiff alleges violations of the
4     California Labor Code. The First Amended Complaint, filed on January 14,
5     2020, alleges eight causes of action: unpaid overtime; unpaid meal period
6     premiums; unpaid rest period premiums; unpaid minimum wages; final
7     wages not timely paid; non-compliant wage statements; unreimbursed
8     business expenses; and unfair business practices. (ECF No. 22). Defendant
9     is in the business of placing contract employees at various businesses.
10    Plaintiff was an employee placed by Defendant and paid by Defendant on an
11    hourly basis. Plaintiff proposes a class consisting of all current and former
12    California-based hourly-paid employees of Defendant within the State of
13    California at any time during the period from four years preceding the filing
14    of this Complaint to final judgment. (Id.).
15                                 LEGAL STANDARD
16         The Federal Rules of Civil Procedure authorize parties to obtain
17    discovery of “any nonprivileged matter that is relevant to any party’s claim or
18    defense and proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1).
19    “Information within the scope of discovery need not be admissible in evidence
20    to be discoverable.” Id. District courts have broad discretion to limit
21    discovery where the discovery sought is “unreasonably cumulative or
22    duplicative, or can be obtained from some other source that is more
23    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
24         A party may request the production of any document within the scope of
25    Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response
26
27    numbers throughout.

                                              2
                                                                      19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.565 Page 3 of 6



1     must either state that inspection and related activities will be permitted as
2     requested or state an objection to the request, including the reasons.” Rule
3     34(b)(2)(B). If the responding party chooses to produce responsive
4     information, rather than allow for inspection, the production must be
5     completed no later than the time specified in the request or another
6     reasonable time specified in the response. Id. An objection must state
7     whether any responsive materials are being withheld on the basis of that
8     objection. Rule 34(b)(2)(C). An objection to part of a request must specify the
9     part and permit inspection or production of the rest. Id. The responding
10    party is responsible for all items in “the responding party’s possession,
11    custody, or control.” Rule 34(a)(1). Actual possession, custody or control is
12    not required. Rather, “[a] party may be ordered to produce a document in the
13    possession of a non-party entity if that party has a legal right to obtain the
14    document or has control over the entity who is in possession of the
15    document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995).
16         Prior to certification of a class, some discovery regarding the class may
17    be appropriate. See Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935,
18    942 (9th Cir. 2009)(“Our cases stand for the unremarkable proposition that
19    often the pleadings alone will not resolve the question of class certification
20    and that some discovery will be warranted.”). Discovery likely is warranted
21    where the requested discovery will resolve factual issues necessary for the
22    determination of whether the action may be maintained as a class action.
23    Kamm v. California City Development Co., 509 F.2d 205, 210 (9th Cir. 1975).
24    Plaintiff carries the burden of making either a prima facie showing that the
25    requirements of Fed. R. Civ. P. 23(a) to maintain a class action have been met
26    or “that discovery is likely to produce substantiation of the class allegations.”
27    Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985).

                                              3
                                                                      19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.566 Page 4 of 6



1                                      DISCUSSION
2          In presenting the matter to the Court, Plaintiff grouped the requests
3     and Defendant responded in kind. The Court will address the matter in the
4     same fashion.
5          1. Class Data
6          According to Plaintiff, this group includes Requests for Production
7     (“RFP”) 8-12 and 26 seeking time sheets, payroll data, meal period waivers
8     and the like for the entire putative class. Defendant asserts that it has
9     produced the requested information for Plaintiff personally, but objects to the
10    production of this information on a class-wide basis. Defendant alleges that
11    there are potential class members with arbitration clauses in their
12    employment agreement and it would be unduly burdensome to produce that
13    information. The Joint Motion reflects that there was discussion between the
14    parties regarding producing a limited sample of the remaining putative class
15    members, redacting personally identifiable information, but the parties could
16    not agree on the extent of the sample. Defendant also asserts that Plaintiff
17    has made no showing, or even attempted to show, that the requested
18    discovery is likely to produce substantiation of the class, as required by
19    Mantolete.
20         It is curious, that having received the requested information regarding
21    Plaintiff’s individual claims, Plaintiff offers nothing to suggest that those
22    records substantiate her claims, much less the class claims. If these records
23    support her claim, the Court likely would order production of a sampling of
24    the records of other employees to see if the issues presented in Plaintiff’s
25    records are replicated in the records of others. See, e.g., DeLodder v. Aerotek,
26    Inc., No. CV-08-6044-CAS-AGRx (C.D. Cal. Oct. 20, 2009). Plaintiff can only
27    represent other “similarly situated” employees. Without supporting her own

                                              4
                                                                      19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.567 Page 5 of 6



1     allegations from the records provided, Plaintiff has failed to demonstrate that
2     she is entitled to the records of others. Regarding these RFP’s, Plaintiff’s
3     motion to compel is denied for failing to meet the Mandolete test.
4          2. Job Titles and Work Duties
5          This category, according to Plaintiff, refers to RFPs 21 and 22 seeking
6     job descriptions, work duties, and job titles for the putative class members.
7     Plaintiff fails to present any argument regarding the relevance of these
8     documents to her class allegations. Plaintiff’s proposed class is defined as all
9     hourly employees and does not assert claims based on job titles, descriptions
10    or duties. Plaintiff’s motion to compel production of these documents is
11    denied for lack of a showing of relevance to any claim or defense and for
12    failing to meet the Mandolete test.
13         3. Worker Classification
14         This category, according to Plaintiff, refers to RFPs 23, 24, 27 and 28.
15    The requests seek documents reflecting the classification of workers as
16    exempt or non-exempt and questionnaires or surveys regarding hours worked
17    or activities performed. Plaintiff again fails to provide any statement of
18    relevance. Plaintiff has not alleged mis-classification in her First Amended
19    Complaint. Plaintiff’s motion to compel production of these documents is
20    denied for lack of relevance to any claim or defense.
21         4. Defendant’s Policies
22         This category, according to Plaintiff, refers to RFPs 13-20 and 25 and
23    requests “policies applicable to the putative class.” (ECF No. 36-1 at 8). For
24    clarity, the category includes: RFP 13 requesting documents reflecting
25    Defendant’s policies regarding rest breaks; RFP 14 asking for the same
26    regarding meal breaks; RFP 15 asking for policies regarding overtime; RFP
27    16 pertaining to off-the-clock time; RFP 17 relating to payment of wages

                                              5
                                                                     19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 40 Filed 05/26/20 PageID.568 Page 6 of 6



1     including timing of payment during employment and upon termination, rates
2     of pay and categories of wages; RFP 18 pertaining to worker classification;
3     RFP 19 relating to itemized wage statements; RFP 20 pertaining to time-
4     keeping; and RFP 25 relating to methods for determining hours worked.
5          Defendant asserts that it has produced all policies pertaining to
6     Plaintiff while she was employed by Defendant. While there may be some
7     variations for employees placed at different businesses, Defendant asserts
8     that Plaintiff has provided no basis for Defendant to conduct a search,
9     employee by employee for those differing policies. To do so, they say, would
10    be unduly burdensome.
11         Plaintiff does not offer any argument that the policies that it has
12    received from Defendant support any of Plaintiff’s causes of action. The
13    Court finds that Plaintiff has failed to present information sufficient to
14    satisfy the Mandolete test and denies the motion to compel regarding these
15    RFPs.
16                                    CONCLUSION
17         As presented in this Joint Motion, Plaintiff’s Motion to Compel is
18    DENIED.
19    Dated: May 26, 2020
20
21
22
23
24
25
26
27

                                              6
                                                                     19-cv-1688-WQH-MDD
